     Case 1:20-cv-01514-DAD-EPG Document 22 Filed 08/20/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARTIN J. WALSH,1                                 No. 1:20-cv-01514-DAD-EPG
12                      Plaintiff,
13          v.                                         ORDER APPROVING CONSENT DECREE
14   UNITED STATES POSTAL SERVICE,                     (Doc. No. 21)
15                      Defendant.
16

17          This matter is before the court on the parties’ joint request to enter the proposed consent

18   decree, filed on June 3, 2021. (Doc. No. 21.) Pursuant to General Order No. 617 addressing the

19   public health emergency posed by the coronavirus pandemic, the court takes this matter under

20   submission to be decided on the papers. See L.R. 230(g). For the reasons set forth below, the

21   court will grant the parties’ joint request and approve the consent decree.

22          This suit arises from a complaint for damages and injunctive relief pursuant to § 11(c) of

23   the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §§ 651–78 (“OSHA”).

24   (Doc. No. 1.) Plaintiff is the United States Secretary of Labor. (Id. at ¶ 1.) Defendant United

25   States Postal Service (“defendant”) operates a facility located in Madera, California. (Id. at ¶ 3.)

26   1
       This action was originally filed with the caption Eugene Scalia v. United States Postal Service.
27   Secretary Martin J. Walsh was sworn in as Secretary of the Department of Labor on March 23,
     2021. Pursuant to Federal Rule of Civil Procedure 25(d), the case caption has been changed to
28   reflect Secretary Walsh’s designation.
                                                       1
     Case 1:20-cv-01514-DAD-EPG Document 22 Filed 08/20/21 Page 2 of 4


 1           On October 27, 2020, plaintiff filed a complaint in this action, alleging that defendant had

 2   discriminated against former employee Brian Smith in violation of § 11(c)(1) of OSHA, 29

 3   U.S.C. § 660(c)(1) by dismissing Mr. Smith from employment after he suffered an injury at work

 4   and filed a workers’ compensation claim. (Id. at ¶¶ 5, 6, 8–9.)

 5           On May 14, 2021, the parties engaged in a settlement conference held before Magistrate

 6   Judge Helena M. Barch-Kuchta and settled the instant action. (Doc. No. 20.) On June 3, 2021,

 7   the parties filed the pending stipulation and proposed consent decree. (Doc. No. 21.)

 8           As part of the proposed consent decree, defendant is required to refrain from

 9   discriminating against any employee because the employee exercised any right under OSHA on

10   behalf of himself or others, including filing a claim, complaint, or any proceeding under OSHA or

11   testifying in such a proceeding. (Doc. No. 21 at 2.) Defendant must permanently, or as long as

12   required by law, post at all current and future locations the “OSHA Fact Sheet, Filing

13   Whistleblower Complaints under Section 11(c) of the OSH Act of 1970.” (Id. at 3, 33, 34.) No

14   later than ninety days after entry of this order, defendant must provide a one-hour training on §

15   11(c) duties over the Zoom video conference platform to all supervisors, managers, Postmasters,

16   and Labor Relations Specialists who work at the Madera Post Office, those employees who

17   advise managers in Madera regarding removal actions, and all management involved in this

18   action. (Id. at 3.) The proposed consent decree also requires that during annual trainings,

19   management officials from every station of the Madera Post Office must provide “a stand-up talk

20   to all of their craft employees” based upon a script to be agreed upon by both parties. (Id. at 3.)
21   Within ninety days of the entry of this order, defendant must send an email containing the notice

22   of rights and responsibilities under § 11(c)(1) of OSHA to all management officials in the

23   Sacramento District as defined by Appendix A. (Id. at 4, 7–25.) The email must also include PS

24   Form 1767, used to report hazards or unsafe conditions or practices, as well as the OSHA Fact

25   Sheet, Filing Whistleblower Complaints under Section 11(c) of the OSH Act of 1970. (Id. at 4,

26   27–28, 30–31.) The email must be sent on an annual basis through 2024, and defendant must
27   copy the U.S. Department of Labor’s OSHA Whistleblower Protection Program on the emails.

28   (Id. at 4.)
                                                       2
     Case 1:20-cv-01514-DAD-EPG Document 22 Filed 08/20/21 Page 3 of 4


 1          Additionally, the proposed consent decree provides that defendant will make a payment of

 2   $30,000.00 to Brian Smith to be paid within forty-five (45) days of the entering of the proposed

 3   consent decree. (Id. at 2.) Defendant must expunge any adverse references from Mr. Smith’s

 4   personnel records relating to defendant’s termination of Mr. Smith’s employment, with the

 5   exception of a note stating Mr. Smith is “not eligible for rehire.” (Id.) If a future employer

 6   contacts defendant for a reference for Mr. Smith, defendant shall provide only the dates of

 7   employment, job title of the position held, and relevant salary information. (Id. 2–3.) Defendant

 8   will not release any of its employment records regarding Mr. Smith or discuss the reason for his

 9   departure from the USPS without Mr. Smith’s express written permission. (Id.) Mr. Smith will

10   only refer prospective employers to the Human Resource Shared Service Center and shall not

11   contact anyone in the Madera Post Office or his prior supervisors. (Id.) Finally, the proposed

12   consent decree also provides that each party shall bear its own fees and other expenses incurred in

13   connection with any stage of this action. (Id. at 5.)

14          “A consent decree is ‘essentially a settlement agreement subject to continued judicial

15   policing.’” United States v. Oregon, 913 F.2d 576, 580 (9th Cir. 1990) (quoting Williams v.

16   Vukovich, 720 F.2d 909, 920 (6th Cir. 1983)). Thus, before approving a consent decree, a district

17   court must independently determine that the proposed agreement is “fundamentally fair, adequate,

18   and reasonable” and “conform[s] to applicable laws.” Id.; see also Arizona v. City of Tucson, 761

19   F.3d 1005, 1010–14 (9th Cir. 2014). “[T]he district court must balance several factors, including

20   but not limited to: strength of the plaintiffs’ case; risk, expense, complexity and possible duration
21   of continued litigation; relief offered in settlement; extent of discovery already completed; stage

22   of proceedings; experience and views of counsel; governmental participation; and reaction of the

23   class members.” Davis v. City & County of San Francisco, 890 F.2d 1438, 1445 (9th Cir. 1989)

24   (citing Officers for Justice v. Civil Serv. Comm’n of City & County of San Francisco, 688 F.2d

25   615, 625 (9th Cir. 1982)). Where a government agency is involved in the negotiation of the

26   proposed consent decree, there is a presumption in favor of the decree’s enforceability, and courts
27   should pay deference to the agency’s judgment. See S.E.C. v. Randolph, 736 F.2d 525, 529 (9th

28   Cir. 1984).
                                                       3
     Case 1:20-cv-01514-DAD-EPG Document 22 Filed 08/20/21 Page 4 of 4


 1          Given the above, the court concludes this consent decree will provide substantial relief to

 2   the parties. The consent decree as proposed is the product of a fair arms-length negotiation

 3   process and is fair, reasonable, and adequate, and not illegal, collusive, or against the public

 4   interest. The negotiation of the proposed consent decree by the government agencies United

 5   States Department of Labor and the United States Postal Service, with the assistance of a

 6   magistrate judge of this court, further indicate that the proposed consent decree is an appropriate

 7   resolution of this case. See S.E.C. v. Randolph, 736 F.2d 525, 529 (9th Cir. 1984) (finding a

 8   presumption in favor of the decree’s enforceability where a government agency is involved in the

 9   negotiation of a proposed consent decree).

10          For these reasons:

11          1.      The parties’ stipulation and proposed consent decree (Doc. No. 21) is approved;

12                  and

13          2.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     August 19, 2021
16                                                         UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
